946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Emmett J. STEBBINS, Appellant,v.Louis W. SULLIVAN, M.D., Secretary, Dept. of HHS, et al.
No. 90-5361.
United States Court of Appeals, District of Columbia Circuit.
Aug. 13, 1991.

Before MIKVA, Chief Judge, and D.H. GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the Department of Health and Human Service's ("HHS") motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion for summary affirmance be granted as to HHS substantially for the reasons stated by the district court in the memoranda and orders filed June 5, 1990 and September 14, 1990.   The Privacy Act, 5 U.S.C. § 552a, provides an individual a right of access to records kept by an agency which pertain to that individual.   The information sought by appellant pertains to an individual other than himself, and, therefore, is not subject to disclosure pursuant to the Privacy Act.   See Doe v. United States, 821 F.2d 694, 697 (D.C.Cir.1987) (en banc).   The information requested is exempt under Freedom of Information Act exemption 6, 5 U.S.C. § 552(b)(6), as such disclosure would constitute a clearly unwarranted invasion of personal privacy, and pursuant to exemption 3, 5 U.S.C. § 552(b)(3) in conjunction with 26 U.S.C. § 6103(a), which provides for nondisclosure of tax returns and return information, such as the address of a taxpayer.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.